DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The response filed on February 22, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Species N (figure 50) in the reply filed on October 26, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2018. 

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,981,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 102
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson (3,319,889). 
Nelson discloses a viscous brake assembly comprising:
a viscous braking chamber (chamber having impeller 8) filled with a viscous liquid (washing liquid) and including at least one seal 22a (for claim 6, seal 23a or seal 19a) to prevent entry or exit of the viscous liquid;
a shaft 13 extending through the viscous braking chamber and attached to a braking disc 8 connected to the shaft such that the distributor 9 rotates relative to the shaft and braking disc (see figure 6 where nozzle 9 rotates relative to shaft 13 and braking disc 8 via gear 13a);
the braking disc formed on the shaft and located in the viscous braking chamber, the braking disc including at least one vane (vane on surface of impeller 8) formed on a surface thereof to direct viscous liquid radially inward (radially inward of gear wheel 5 in figure 6) towards a center axis (the vertical axis that passes through the center of gear wheel 5 around which impeller 8 rotates) of the braking disc as the distributor rotates;
wherein the braking chamber includes a top plate (50; for claims 5 and 6, top plate 1) with a first opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber;
wherein the braking chamber includes a bottom plate (plate having seal 22a) with a second opening (opening for shaft 13) formed therein for the shaft to pass through the braking chamber and wherein the braking disc is positioned in the braking chamber closer to the bottom 
wherein a flow of the viscous fluid toward the center (fluid flow from the left of the impeller towards the center of impeller 8) of the braking disc increases the braking force of the viscous brake assembly;
a top seal (seal to the left of sleeve bearing member 50 in figure 6);
a bottom seal 22a.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.  
Applicant raises no new issue.  Applicant again argues that the blades of the impeller do not direct viscous liquid radially inward toward the center axis of the impeller 8.  Applicant further argues that there is no element 5 in figure 6 of Nelson.  As to Applicant’s second argument, Nelson shows, in figure 6, the bevel gear wheel 5 surrounding the vertical tubular member 3.  Applicant is directed to figure 1 for the reference characters “5” and “3” of like/same elements.  As to Applicant’s first argument, the spray head (composed of the tubular member 1, tubular member 33 and arms 31, 32) rotates about the vertical axis (the vertical axis through the center of the bevel gear wheel 5).  The impeller 8 is within the spray head and rotates with the spray head.  The entirety of impeller 8 orbits about this vertical axis, in addition to its spin about the longitudinal axis of the shaft 13.  The currently claimed “center axis” is readable on the vertical axis about which the impeller 8 orbits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK